 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      MICHAEL GARCEAU,
                                                                Case No. C18-5636 RBL-TLF
 7                                    Plaintiff,
                 v.                                             ORDER DISMISSING PLAINTIFF’S
 8                                                              COMPLAINT
        WASHINGTON CORRECTIONS
 9      CENTER,
10                                    Defendants.

11
            The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,
12
     United States Magistrate Judge, objections to the report and recommendation, if any, and the
13   remaining record, does hereby find and ORDER:
           (1)        the Court adopts the Report and Recommendation;
14
           (2)        defendants’ motion to dismiss is GRANTED;
15
           (3)        plaintiff’s complaint is DISMISSED for failure to state a claim;
16         (4)        as plaintiff has been granted in forma pauperis, in forma pauperis status may
                      continue on appeal. See Rule of Appellate Procedure 24(a)(3);
17
           (5)        the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge
18
                      Theresa L. Fricke and to any other party that has appeared in this action.
19          Dated this 12th day of June, 2019.

20

21

22                                                           A
                                                             Ronald B. Leighton
23
                                                             United States District Judge
24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
